Citation Nr: 0607099	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for peptic disease, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chronic low back 
pain and strain, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from July 1982 to 
December 1989.  

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's peptic disease is productive of no more 
than mild symptomatology.  

2.  The veteran's chronic low back pain and strain has been 
manifested by subjective complaints of pain with activity, 
with objective clinical findings which approximate no more 
than severe lumbosacral strain and/or limitation of motion of 
the lumbar spine, forward flexion of the thoracolumbar spine 
not greater than 30 degrees, without evidence of unfavorable 
ankylosis.  

3.  The veteran's low back disability has not been manifested 
by incapacitating episodes requiring prescribed bed rest and 
treatment.  

4.  A report of an April 2005 VA examination reflects a 
diagnosis of lumbar radiculopathy due to service-connected 
back disability that is tantamount to mild incomplete 
paralysis of the sciatic nerve.  

5.  The veteran's service-connected disabilities have not 
caused him to be unable to secure or follow a substantially 
gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
peptic disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.112, 4.114 
(1999); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7305 
(2005).

2.  The criteria for a rating greater than 40 percent for 
chronic low back pain and strain are not met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2005).  

3.  Based on criteria effective from September 23, 2002, the 
criteria for a 10 percent rating for incomplete paralysis of 
the sciatic nerve separate from the 40 percent rating for low 
back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2005).

4.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through September 2001 and March 2005 notice 
letters, an October 2000 statement of the case (SOC), and 
October 2002 and October 2005 supplemental SOCs (SSOC), the 
RO notified the veteran and his representative of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the September 2001 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
veteran was also requested to submit any evidence pertinent 
to his claims that was in his possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements clearly have been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the veteran's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's treatment records from the VA Medical Center (VAMC) 
in Memphis, Tennessee and the VA Community Based Outpatient 
Clinic (CBOC) at Memphis South Clinic have been obtained.  
Furthermore, the medical records on which the veteran's award 
of disability benefits from the Social Security 
Administration (SSA) was based have also been obtained.  The 
veteran has been afforded a number of VA examinations 
associated with his claims; the reports of which are of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A. Peptic Disease

In an August 1990 rating decision, the RO granted service 
connection and assigned a 10 percent rating for peptic 
disease secondary to pain medication (peptic disease), 
effective December 20, 1989.  In October 1999, the veteran 
filed a claim for an increased rating for his service-
connected peptic disease.  

The veteran's peptic disease is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 for duodenal ulcer.  See 
38 C.F.R. § 4.20 (2005).  The Board notes that during the 
pendency of the claim the regulations pertaining to 
evaluations of digestive disabilities were amended.  See 66 
Fed. Reg. 29486-89 (May 31, 2001).  While the substance of 
Diagnostic Code 7305 was not changed, a provision was amended 
to clarify that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive were not to 
be combined with each other.  Rather, a single evaluation 
would be assigned under these codes to reflect the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

The amendments also included revision of 38 C.F.R. § 4.112 
with respect to the definition of weight loss.  Therein, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2005).  This differs from the 
earlier version which provided that minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Weight loss became 
important where there was appreciable loss which was 
sustained over a period of time.  38 C.F.R. § 4.112 (1999).  

Under Diagnostic Code 7305, a 10 percent evaluation is 
warranted for a mild condition with recurring symptoms once 
or twice yearly.  A 20 percent rating is warranted for a 
moderate condition with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is warranted for the moderately severe condition with less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating (the highest available 
under this Code) is warranted for a severe condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (1999 and 2005).  

VA must adjudicate the veteran's claim under the former 
criteria, and under the revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  The RO has 
considered the veteran's claim on appeal in light of the 
former and revised criteria and provided the veteran notice 
of such (see October 2005 SSOC).  

The relevant evidence in this instance reflects a report of 
February 2000 VA examination which notes the veteran's 
complaints of stomach pain and gas after taking Naproxen on 
an empty stomach or with greasy food.  The pain was relieved 
by the veteran eating food before taking the medication.  The 
veteran reported taking Simethicone with meals every day 
because of gas pain.  The veteran reportedly weighed 286 
pounds.  An upper gastrointestinal (GI) series in 1993 was 
noted as being normal without evidence of acute peptic ulcer 
disease.  The examiner's diagnosis was peptic ulcer disease 
secondary to pain medication.  It was noted that at the time 
of examination the veteran had no symptoms of any recurrence 
of his peptic ulcer disease, and that he had some dyspepsia 
when taking medication without eating and had some gas pain 
with meals treated with Simethicone. 

A report of an October 2001 VA examination reflects the 
veteran's complaints of heartburn after meals of spicy food, 
with the heartburn lasting for a few minutes and resolved in 
30 minutes.  The veteran treated the heartburn with 
Simethicone or Maalox.  He reported the heartburn occurring 
every other day depending on what he ate.  The veteran denied 
any weight loss, abdominal pain, nausea, vomiting, melena, or 
hematemesis.  He reported gas pain and heartburn if he took 
Naproxen on an empty stomach and usually felt better if he 
ate light food.  He denied any hyperglycemic reactions after 
the meals, diarrhea, constipation, distention or colicky 
abdominal pain.  A physical examination was reported as 
benign with no point tenderness and no sign of anemia.  The 
veteran reportedly weighed 280 pounds.  An upper GI series 
undertaken in October 2001 was reported normal.  The 
examiner's diagnosis was history of peptic ulcer disease with 
no signs or symptoms, and dyspepsia with no sign of reflux or 
peptic ulcer disease based on exam or upper GI series.  The 
examiner opined that the dyspepsia would not affect the 
veteran's ability to work.  

A report of an August 2002 VA examination reflects the 
veteran's complaints of nausea and vomiting sometimes, and 
heartburn related to some food.  The heartburn usually 
occurred in the evening and was not present daily.  It was 
relieved by Mylanta.  The veteran also reported epigastric 
pain which was aggravated by, in particular, eating pepper, 
spicy foods, tomato sauce, and/or Ragu, and drinking coffee.  
He denied dysphagia, change in his bowels, hematemesis, 
melena or bright rectal bleeding.  The veteran reported that 
there had been no change in his digestive complaints since 
his diagnosis.  His weight was reported as 291.5 pounds.  The 
examiner's diagnosis was dyspepsia, aggravated by 
nonsteroidal anti-inflammatory medications.  The examiner 
commented that there had been no change in the status since 
his diagnosis in service and the disability did not affect 
his ability to work.

A report of a July 2005 VA examination reflects the veteran's 
complaints of substernal burning and epigastric pain, 
belching and burping, and with reflux and the tasting of acid 
in the back of his throat.  The veteran reported nausea but 
no vomiting, or hematemesis, melena, hematochezia, or other 
abdominal pain.  His weight reportedly fluctuated but stayed 
in the same range.  There was no dysphagia with solids or 
liquids, no history of anemia or treatment for the same.  
Clinical evaluation revealed the abdomen to be obese with 
mild epigastric tenderness, no rebound tenderness, no 
guarding and/or rigidity.  An associated upper GI series 
revealed water siphon reflux to the proximal esophagus with 
delayed clearance.  The examiner's diagnosis was 
gastroesophageal reflux disease (GERD).  

Having considered the evidence of record, the Board finds 
that the symptoms of the veteran's service-connected peptic 
disease do not more nearly approximate the criteria for a 
higher rating under Diagnostic Code 7305.  Here, the evidence 
reflects no active ulcer, and the Board finds it significant 
that the veteran does not report an increase in his 
symptomatology.  Furthermore, there has been an absence of 
ongoing treatment for an ulcer.  As such, in light of the 
veteran's complaints, and the medical evidence of record, or 
lack thereof regarding treatment for service-connected peptic 
disease, the Board does not find that the veteran's 
disability picture more nearly approximates a higher rating 
to 20 percent (or 40 percent or 60 percent) under diagnostic 
code 7305.  38 C.F.R. § 4.114, Diagnostic Code 7305.  His 
symptoms due to peptic disease do not appear more than mildly 
disabling, particularly because he does not continue to have 
an ulcer demonstrated.  He has GERD, but even if such 
symptoms are rated by analogy to hiatal hernia under 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2005), he does not 
have the symptoms necessary for a rating greater than 10 
percent-persistently recurring distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Given the absence of weight loss or other problems 
indicative of impaired health due to digestive tract 
problems, and because he does not have persistently recurring 
symptoms, the Board finds that a higher rating for peptic 
disease is not warranted.

Thus, the Board finds that a rating higher than 10 percent 
for peptic disease under either the former or revised 
criteria is not warranted.  38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7305 (1999 & 2005).  

B.  Chronic Low Back Pain and Strain

In an August 1990 rating decision, the RO granted service 
connection and assigned a 20 percent rating for chronic 
severe low back pain and chronic strain, effective December 
20, 1989.  In October 1999, the veteran sought an increased 
rating.  In an August 2000 rating decision, the RO increased 
the veteran's disability rating to 40 percent, effective 
October 29, 1999.  In doing so, the veteran's disability was 
rated for limitation of motion of the lumbar 
spine/lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292 (1999).  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

At the outset, the Board notes that, effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
changes were incorporated into the current version of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which was revised effective September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  

As noted above, VA must adjudicate the veteran's claim under 
the former criteria for any period prior to the effective 
date of the new diagnostic codes, and under the revised 
criteria no sooner than the effective date of the new 
provisions.  See Wanner  17 Vet. App. at 9; DeSousa, 10 Vet. 
App. at 467.  VAOPGCPREC 3-00 and 7-03.  The RO has 
considered the veteran's claim on appeal in light of the 
former and revised criteria and provided the veteran notice 
of such (see October 2005 SSOC).  

With respect to the criteria in effect prior to September 23, 
2002, a 40 percent rating is the highest rating available 
under either diagnostic code 5292 or 5295, for severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain.  As such, those Codes are not helpful to 
the veteran's claim for an increase.  

With respect to those other applicable diagnostic codes, a 50 
percent rating was warranted for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1999).  A 60 percent rating was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

The evidence for consideration under the former rating 
criteria includes VA treatment records, records associated 
with the veteran's grant of SSA disability benefits, and 
reports of VA examination.  The Board notes that while these 
records do reflect clinical findings of limitation of motion 
of the lumbar spine, at no time was the veteran's lumbar 
spine reported as ankylosed.  As such, an increased rating to 
50 percent for unfavorable ankylosis of the lumbar spine is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  

With respect to pronounced intervertebral disc syndrome, the 
Board notes that in October 2001, a VA examiner reported that 
X-rays of the veteran's lumbar spine revealed degenerative 
disc disease at L4-L5 and L5-S1, with some facet arthritis.  
A subsequent report of an August 2002 VA examination reflects 
the examiner's report that X-rays of the lumbar spine were 
normal.  Even accepting that the veteran had disc disease 
during this period (given subsequent findings based on 
magnetic resonance imaging (MRI) in June 2004), the Board 
does not find that any related symptoms of degenerative disc 
disease warrant a rating to 60 percent for pronounced 
intervertebral disc syndrome.  

Significantly, the Board notes that no physician identified 
the veteran has having pronounced or severe disc disease, nor 
was the veteran diagnosed with any peripheral nerve 
disability associated with any disc disease, such as sciatica 
or radiculopathy, during this period.  While the veteran did 
show evidence of some diminished reflexes on examination, the 
symptoms do not approximate a lost or impaired function that 
can be equated with that of absent ankle jerk.  Likewise, 
while the veteran was noted to exhibit some or slight muscle 
spasms, on VA examination in August 2002 no such spasms were 
found.  Furthermore, the August 2002 examination reflects the 
examiner's report of no focal strength deficits, with 
reflexes and sensation intact in the lower extremities.  
Therefore, the Board does not find, even with consideration 
of any functional loss due to pain, that any degenerative 
disc disease more nearly approximates a 60 percent rating for 
pronounced disability, let alone that for a 40 percent rating 
for severe disability associated with intervertebral disc 
syndrome.  38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1999).  

As such, the Board finds that a 40 percent rating, and no 
higher, for service-connected chronic low back pain and 
strain under the former criteria is proper.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1999).  

Under the revised rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine (Diagnostic Codes 
5235-5243) provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

Additionally, in particular, under Note (1): Evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code; under Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id.

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
and Diagnostic Code 5243 (2005).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assignable.  
Id.  

Under Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2): When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

With respect to neurological disability associated with 
intervertebral disc syndrome, in particular, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation for moderate incomplete paralysis of 
the sciatic nerve; a 40 percent for moderately severe 
incomplete paralysis of the sciatic nerve, and a 60 percent 
evaluation for severe incomplete paralysis with marked 
muscular atrophy.  In addition, complete paralysis warrants 
an 80 percent evaluation.  The Board notes that the term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve contemplates 
a disability picture where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Here, the evidence during this period reflects an October 
2004 X-ray report associated with radiographic study of the 
veteran's lumbar spine.  The report reveals narrowing of the 
posterior aspect of the L5-S1 intervertebral disc space.  
There was also minimal retrolisthesis of L5 over S1.  A 
report of a June 2004 MRI scan reflects an impression of 
minimal degenerative disc disease.  With respect to a higher 
rating to 60 percent for intervertebral disc syndrome, the 
Board finds that the veteran has not shown that he suffers 
from qualifying incapacitating episodes.  In this regard, in 
the report of an April 2005 VA examination, the examiner 
noted the veteran's report of injuring his low back three 
weeks prior to the examination, and that the injury caused 
him to be bed ridden and incapacitated for approximately two 
weeks.  The veteran reported that he did not see a physician 
at that time.  Other than this one incident, the record does 
not otherwise reflect nor does the veteran contend that his 
back pain has been so incapacitating that he required bed 
rest prescribed by a physician and treatment by a physician.  
As such, a rating to 60 percent, the highest available rating 
for intervertebral disc syndrome, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and Diagnostic 
Code 5243 (2005).  

Likewise, while VA treatment records and the above-noted 
report of April 2005 VA examination do document the veteran's 
restricted range of motion of the lumbar spine due to pain, 
there simply is no evidence that the veteran's lumbar spine 
exhibits unfavorable ankylosis, thus warranting a 50 percent 
rating.  Therefore, a rating greater than 40 percent for the 
orthopedic manifestations of the veteran's low back 
disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242.  

With respect to any neurological element of the veteran's low 
back disability, treatment records reflect that the veteran 
failed to report for a scheduled VA peripheral nerves test.  
In addition, the above-noted June 2004 MRI report reflects a 
finding of no lumbar spine nerve root compression.  
Nevertheless, the veteran has consistently complained of 
radiating pain into his right lower extremity.  Diagnostic 
testing has revealed minimal degenerative disc disease, and 
clinical findings on examination in April 2005 resulted in a 
diagnosis of radiculopathy.  In this regard, the examiner 
noted the veteran's complaints of pain and weakness in the 
right lower extremity.  Clinical evaluation revealed 5/5 
muscle strength in all muscle groups, normal sensation and 1+ 
reflexes throughout.  Likewise, VA treatment records dated 
since September 23, 2002, reflect similar minimal 
neurological findings.  As such, the Board finds the 
veteran's diagnosed radiculopathy equates to no worse than 
mild incomplete paralysis of the sciatic nerve based on 
sensory symptoms, and a 10 percent rating, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  The Board finds a rating 
higher than 10 percent is not warranted given the lack of any 
other significant clinical findings which demonstrate a 
greater severity of disability.  

Therefore, the Board finds that while a rating higher than 40 
percent for orthopedic manifestations of the veteran's 
service-connected chronic low back pain and strain is not 
warranted, a separate rating of 10 percent for radiculopathy 
of the right lower extremity has been found warranted under 
the criteria that became effective September 23, 2002.  

C. Extraschedular Rating

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
October 2000 SOC).  Here, there is an absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards.  Consequently, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

It is undisputed that the veteran's service-connected peptic 
disease and/or chronic low back pain and strain have had an 
adverse effect on employment.  However, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Given the lack of evidence showing unusual disability with 
respect to the veteran's disabilities that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the rating issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

D. TDIU

Under applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

Here, the veteran's service-connected disabilities consist 
solely of peptic disease, rated as 10 percent disabling, 
chronic low back pain and strain, evaluated as 40 percent 
disabling, and incomplete paralysis of the sciatic nerve, 
evaluated as 10 percent disabling.  As such, the veteran does 
not meet the criteria for consideration for entitlement to 
TDIU on a schedular basis since his 40 percent rating for 
service-connected low back pain and strain, and his 10 
percent ratings for both peptic disease and incomplete 
paralysis of the sciatic nerve, which combine to 50 percent, 
38 C.F.R. § 4.25 (2005), do not satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  

Nevertheless, the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the combined effect of his service-connected 
disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board 
must determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities, and employment 
and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The Board is cognizant that a decision granting the veteran 
SSA benefits, as is the case here, is not controlling in a VA 
claim decision.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (The fact that SSA has ruled that a veteran is 
disabled, under SSA law, does not establish, in and of 
itself, that the veteran is permanently and totally disabled 
for purposes according to the laws and regulations governing 
VA).  At the same time, the SSA decision and the findings of 
the administrative law judge cannot be ignored and to the 
extent its conclusions are not accepted, reasons or bases 
should be given therefore.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  

In this case, a VA social and industrial survey evaluation 
conducted in August 2002 revealed that the veteran graduated 
from high school.  He related that when he was discharged 
from military service in 1989, he attempted on several 
occasions to get a job but was unable to get employment 
because of his back problem.  An August 2003 psychiatric 
treatment record reflects the veteran's complaint of an 
inability to work due to chronic back pain, and that he tried 
to find a job but was unable to get hired due to physical 
limitations.  Records associated with the SSA benefits 
reflect that the veteran's award in 1995 was based on a 
primary diagnosis of low back strain and a secondary 
diagnosis of anxiety disorder.  The veteran's benefits were 
continued in February 2000 reportedly as a result of a lack 
of medical improvement (See Form SSA 4268-C4 (I-85) attached 
to Form SSA-833 dated in February 2000).  The primary 
diagnosis was spondylolisthesis of the lumbar spine.  There 
was no secondary diagnosis.  

The veteran's TDIU application lists Blytheville Bearing 
Supply as a name and address of an employer to which he 
applied, the type of work applied for being a fork lift 
driver or warehouseman, and that the veteran applied with 
Blytheville Bearing Supply in 1990.  No other employer is 
listed.  The veteran's DD Form 214 reflects his military 
occupational specialty (MOS) as unit supply specialist.  

As for evidence on the question of employability, an opinion 
of the October 2001 VA examiner relates that peptic disease 
did not interfere with the veteran's employability.  In a 
subsequent August 2002 VA examination a different examiner 
opined that the veteran's peptic disease would not affect the 
veteran's ability to work.  The report of an August 2002 VA 
orthopedic examination reflects the examiner's opinion as 
follows, 

I can find no objective evidence at present that 
[the veteran's] back would preclude him from 
being able to hold down some form of gainful 
employment.  Generally, if a person has a valid 
drivers license and can dress themselves then 
they are capable of doing at least sedentary work 
and based upon the available data, [the veteran] 
likely could function at least at the light duty 
level.  

Following a review of the evidence, the Board concludes that 
an award of TDIU in this case is not warranted under 38 
C.F.R. § 4.16.  

In this case, while the veteran proffers that he attempted to 
find a job on several occasions but was unable to find 
employment because of his back problem; his contention is not 
corroborated by the evidence of record.  In fact, the only 
employer he has referenced is Blytheville Bearing Supply.  
The veteran is also capable of performing activities of daily 
living, is able to drive a vehicle, and has a high school 
diploma.  A March 2005 treatment record reflects that the 
veteran was exercising on his treadmill twice-a-week.  

While the SSA administrative law judge did award the veteran 
disability benefits, the medical opinions of the above-noted 
VA examiners were not considered in the granting of the 
original award or subsequent continuances of the SSA award.  
Furthermore, the report of the August 2002 VA examination 
reflects that the examiner's opinion regarding employability 
was based on consideration of the SSA award and its 
associated records.  Such consideration included an October 
1991 psychiatric evaluation in which the physician found the 
veteran to be open and honest during the evaluation and not 
exaggerating or malingering.  Furthermore, since the August 
2002 opinion, as noted above, the veteran's complaints have 
consistently remained unchanged, and diagnostic tests 
revealed only minimal degenerative disc disease.  

As such, the Board finds the VA examiner's opinion in August 
2002 is more probative on the issue of the veteran's 
employability.  Significantly, the veteran has not presented 
or alluded to any other medical opinion regarding his 
employability that would otherwise rebut the opinion of the 
VA examiner in August 2002, or those opinions of the VA 
examiners who commented on the veteran's employability and 
his peptic disease.  Therefore, the Board finds the weight of 
the competent evidence is against the veteran's claim for a 
total disability rating based on individual unemployability.  
Here, the evidence of record reflects that, based on 
education, experience, and disabling manifestations of the 
veteran's service-connected disabilities, the veteran is not 
precluded from securing or engaging in gainful employment.  


ORDER

Entitlement to a rating higher than 10 percent for peptic 
disease is denied.  

Entitlement to a rating higher than 40 percent for chronic 
low back pain and strain is denied.  

A separate 10 percent rating for neurologic symptoms that 
equate to incomplete paralysis of the sciatic nerve of the 
right lower extremity is granted based on criteria that 
became effective September 23, 2002, subject to the pertinent 
legal authority governing the payment of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


